DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “the front wall includes a protruding member” should read --the pedal includes a protruding member-- (Claims 6/7 define the recess within the pedal, instead of, within the front wall and thus Claim 8 should be amended to correspond to Claims 6/7).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadoi (US 2019/0163227) in view of Byun (US 9,323,281).
Re 1, Kadoi discloses: an accelerator device (fig 5) comprising: a pad (30) configured to receive an input force from a driver; 5a case (20) attachable to a vehicle body and having a front wall (24) facing the pad; an internal movable mechanism housed in the case, and including a shaft (70) that is rotatably supported in the case and a pedal (47) extending outward from an outer peripheral portion of the shaft; 10an arm 
Kadoi does not disclose: a cushioning member provided in the front wall, to be inserted between the pedal or the arm and the front wall in an accelerator fully-closed state, and to be inserted between the pad and the front wall in an accelerator fully-open state.
Byun teaches: a cushioning member (71 and/or 72; column 3, lines 35-36) provided in the front wall (see figs 2-3), to be inserted between the pedal or the arm and the front wall (71 inserted between 40 and 50 and front wall facing 20, see fig 3) in an accelerator fully-closed state, and to be inserted between the pad and the front wall in an accelerator fully-open state (fig 3 illustrates portion of 71 and/or 72 extending through front wall and thus portion of 71/72 is disposed between 20 and front wall; 71/72 of Byun corresponds to 600 within fig 8 of instant application); for the purpose of providing stoppers that absorb shocks (column 3, lines 35-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Kadoi with: a cushioning member provided in the front wall, to be inserted between the pedal or the arm and the front wall in an accelerator fully-closed state, and to be inserted between the pad and the front wall in an accelerator fully-open state, as taught by Byun, for the purpose of providing stoppers that absorb shocks.
Re 2, the resulting combination of Kadoi in view of Byun (subsequently referred to as “Kadoi et al”) discloses: wherein the front wall has a recess (Byun, fig 2 illustrates 71 installed into through hole that corresponds to 314/318 within instant application; Byun, fig 3 illustrates 72 inserted into through hole and additional chamber recessed 
Re 4, Kadoi et al discloses: wherein the front wall is provided with a through hole penetrating through the front wall, and the cushioning member is inserted into the through hole and is arranged 30in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application).
Re 5, Kadoi et al discloses: wherein the front wall is provided with a through hole penetrating through the 12 / 15front wall, and the cushioning member is disposed in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application) {by insert-molding into the through hole} (Byun, 71/72 correspond to 600 within fig 8 of instant application).
Re 6, Kadoi discloses: an accelerator device (fig 5) comprising: a pad (30) configured to receive an input force from a driver; a case (20) attachable to a vehicle body and having a front wall (24) facing the pad; an internal movable mechanism housed in the case, and including a 10shaft (70) that is rotatably supported in the case and a pedal (47) extending outward from an outer peripheral portion of the shaft; an arm (61) arranged to pass through an opening (25) provided in the front wall and to connect the pad and the pedal; and a receiving portion (shown below as RP, “portion” is sufficiently broad to encompass a surface or face; receiving portion can thus be interpreted as face of 28 above 69 that is contacted by 47A/47B) provided in the case to receive the pedal in an 15accelerator fully-open state. 

    PNG
    media_image1.png
    413
    452
    media_image1.png
    Greyscale

Kadoi does not disclose: a cushioning member provided in the pedal, to be inserted between the pedal and the front wall in an accelerator fully-closed state, and to be inserted between the pedal and the receiving portion in an accelerator fully-open state.
Byun teaches: a cushioning member (71 and/or 72; column 3, lines 35-36) provided in the front wall (see figs 2-3), to be inserted between the pedal or the arm and the front wall (71 inserted between 40 and 50 and front wall facing 20, see fig 3) in an accelerator fully-closed state, and to be inserted between the pad and the front wall in an accelerator fully-open state (fig 3 illustrates portion of 71 and/or 72 extending through front wall and thus portion of 71/72 is disposed between 20 and front wall; 71/72 of Byun corresponds to 600 within fig 8 of instant application); for the purpose of providing stoppers that absorb shocks (column 3, lines 35-53).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. Kadoi contained a "base" device, specifically the pedal (47), upon which the claimed invention can be seen as an "improvement" by the inclusion of a cushioning member within the pedal. Byun contained a "comparable" device that has been improved in the same way as the claimed invention, by the inclusion of a cushioning member within the front wall. While Byun does not disclose a cushioning member within the pedal, the pedal of Kadoi and the front wall of Byun are each contact surfaces within the device. Byun teaches an improvement between one set of contact surfaces, and one of ordinary skill in the art is reasonably motivated to apply that improvement to other contact surfaces. One of ordinary skill in the art could have provided the known “improvement” technique of a cushioning member, in the same way as taught by Byun, to the pedal of Kadoi, and the results would have been predictable to one of ordinary skill in the art, specifically providing stoppers that absorb shocks would be provided.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the pedal of Kadoi with a cushioning member, and thus to have provided Kadoi with: a cushioning member provided in the pedal, to be inserted between the pedal and the front wall in an accelerator fully-closed state, and to be inserted between the pedal and the receiving portion in an accelerator fully-open state, as taught by Byun, for the purpose of providing stoppers that absorb shocks, and because it has been held that a method of enhancing a particular class of devices 
Re 7, Kadoi et al discloses: wherein the pedal has a recess (Byun, fig 2 illustrates 71 installed into through hole that corresponds to 314/318 within instant application; Byun, fig 3 illustrates 72 inserted into through hole and additional chamber recessed into front wall) recessed in a plane direction along a surface of the pedal, and the cushioning member is inserted from the plane direction and fitted 20into the recess (Byun, both 71/72 fitted into through hole/opening, each of 71/72 suggests inserting in either direction).
Re 9, Kadoi et al discloses: wherein the pedal has a through hole penetrating through the pedal, and the cushioning member is disposed in the pedal to be inserted into the through hole30 (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application).
Re 10, Kadoi et al discloses: wherein the pedal has a through hole penetrating through the 12 / 15pedal, and the cushioning member is disposed in the pedal (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application) {by insert-molding into the through hole} (Byun, 71/72 correspond to 600 within fig 8 of instant application).
Re the product-by-product limitations denoted by “{}” above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Kadoi et al discloses an identical, or substantially identical, structure in comparison to the structure disclosed by the instant application. For example, the specification of the instant application does not disclose that the processes recited impart any distinctive structural characteristics, and the processes recited are not known to one of ordinary skill in the art to impart any distinctive structural characteristics. Therefore, Kadoi et al anticipates the limitations. See MPEP 2113.
Allowable Subject Matter
Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berglar (DE 10 2008 018 140) discloses a similar accelerator device to Kadoi and the instant application and a combination of Berglar in view of Byun would similarly read on the limitations of Claims 1 and 6. Furthermore, Berglar discloses a cushioning member (16) disposed in a similar location to the location illustrated in Figure 5 of the instant application.
Kim (US 2010/0139445) discloses: a receiving portion (see fig 6) extending from the back wall and a similar combination of Kim in view of Byun would read on Claim 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656